Citation Nr: 1725919	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  12-31 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected lumbar spine disability.

2.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected lumbar spine disability.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to a service-connected lumbar spine disability.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to a service-connected lumbar spine disability.

5.  Entitlement to service connection for radiculopathy of the right lower extremity, to include as secondary to a service-connected lumbar spine disability.

6.  Entitlement to service connection for radiculopathy of the left lower extremity, to include as secondary to a service-connected lumbar spine disability.

7.  Entitlement to service connection for gastritis, to include as secondary to a service-connected lumbar spine disability.

8.  Entitlement to a temporary total disability evaluation and extension under 38 C.F.R. § 4.30, based on a need for convalescence for a service-connected lumbar spine disability, beyond January 30, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to February 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2014.  A transcript of that hearing is associated with the claims file.

The issues of entitlement to service connection for peripheral neuropathy of the right and left lower extremities, entitlement to service connection for radiculopathy of the right and left lower extremities, and entitlement to service connection for gastritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and probative evidence of record shows that the Veteran does not have a left hip disability.

2.  The competent and probative evidence of record does not show that right hip degenerative joint disease is related to active duty service or to a service-connected disability.

3.  The evidence shows that, following the lumbar spine surgical procedure on November 2, 2010, the Veteran's required period of convalescence did not extend past January 31, 2011.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for entitlement to service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  The criteria for an extension of a temporary total rating for a service-connected lumbar spine disability based on convalescence beyond January 31, 2011 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Prior to the initial adjudication of the Veteran's claims, letters dated in December 2010 and June 2011 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, identified private treatment records, and Social Security Administration (SSA) records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

In addition, the Veteran was provided with VA examinations in September 2011 and February 2014, and a supplemental VA opinion was obtained in June 2015.  Review of the examination reports reflect that they are adequate in this case, as they were based on a review of the claims file, clinical examination, and interview of the Veteran.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, the opinions provided are based upon an accurate review of the facts in this case and provide sufficient explanation and rationale to support the opinions provided.  Accordingly, the Board finds the September 2011, February 2014, and June 2015 VA opinions as to the existence of a left hip disability and the etiology of the Veteran's right hip disability to be adequate.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal.  The hearing focused on the evidence necessary to substantiate the Veteran's claim.  No pertinent evidence that might have been overlooked and that might substantiate the claim decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Accordingly, any error in notice or assistance by the VLJ at the December 2014 Board hearing constitutes harmless error.

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

I.  Right and Left Hip Disabilities

The Veteran contends that service connection for right and left hip disabilities is warranted.  During his December 2014 hearing before the Board, the Veteran testified that he believes that his arthritis of the lumbar spine spread through his back and into his hips.  He indicated that a doctor told him that his hip arthritis could be related to his lumbar spine arthritis, but that the doctor would not write an etiological opinion in support of his claims.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to, the result of, or chronically aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., arthritis) may also be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2016).

The Veteran's service treatment records are silent for any complaints of or treatment for right or left hip pain.  

Private treatment records and VA treatment records beginning in 2008 document the Veteran's complaints of and treatment for hip pain and tenderness.  An April 2011 VA treatment record states that a left hip X-ray was normal, and a right hip X-ray showed slight narrowing.  A July 2011 VA treatment record suggests that the Veteran's bilateral hip symptoms were "a nerve impingement type problem."

In September 2011, the Veteran underwent a VA examination.  The Veteran reported constant daily right and left hip pain, which could be sharp and stabbing.  Physical examination was conducted, and the VA examiner diagnosed right hip very early degenerative joint disease.  A right hip X-ray showed very mild joint space narrowing with no acute fracture or dislocation.  A left hip X-ray revealed no acute fractures, dislocation, or acute bony abnormalities; no osseous erosion or destruction; and no significant joint space narrowing.  After reviewing the Veteran's claims file, the VA examiner concluded that there was no indication of right or left hip bursitis.  Although there was early age appropriate right hip osteoarthritis, there was no indication that this was related to his lumbar spine disability.  The examiner remarked that the examination findings and effort were inconsistent with the current "very mild" hip condition.

In February 2014, the Veteran underwent another VA examination.  The Veteran complained of bursitis and degenerative changes in the bilateral hips relating to his back condition.  X-rays were performed which revealed a normal appearing left hip and minimal degenerative change in the right hip with slight narrowing of the joint space.  Physical examination was conducted, and the diagnoses were very minimal age-related degenerative joint disease in the right hip and normal left hip.  After reviewing the evidence of record, the VA examiner opined that the Veteran's right hip disability was not related to his service-connected back disability.  The examiner explained that the Veteran's right hip disability was caused by age related changes, and that there was no objective indication nor risk factors that relate the right hip disability to the service-connected back disability.

In a June 2015 VA medical opinion, the VA examiner opined that it was less likely than not that the Veteran's right hip disability was caused or aggravated by his service-connected back disability.  The examiner observed that the Veteran had a very minimal right hip degenerative change with slight narrowing and no osteophyte formation, and that the left hip was within normal limits.  The examiner explained that the Veteran's right hip disability was caused by age-related changes and noted that there was no objective indication nor risk factors that related his hip to his back condition.  The examiner also noted that there was "[a]bsolutely no basis for aggravation beyond [n]atural [history] of [the] condition."

The Board finds that the evidence of record does not support entitlement to service connection for a right or left hip disability.  The evidence reflects a diagnosis of right hip degenerative joint disease.  See Degmetich, 104 F.3d at 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  However, there is no medical evidence of a diagnosed left hip disability now or at any time during the appeal period.  Degmetich, 104 F.3d at 1333 (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (holding that the requirement of a current disability is met when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In that regard, the September 2011 and February 2014 VA examinations concluded that the Veteran's left hip was normal, and X-rays performed at those times revealed a normal left hip.  Although the Veteran has reported left hip pain, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without an underlying disorder, cannot be service connected).  As the evidence does not show a diagnosis of a left hip disability, service connection cannot be awarded.  Without a currently diagnosed disability, the Veteran's claim for entitlement to service connection for a left hip disability cannot be substantiated.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no diagnosis of a left hip disability at any point during the claim or appeal period.  See McClain, 21 Vet. App. 319.  For these reasons, the Veteran's claim for entitlement to service connection for a left hip disability must be denied.

Although there is evidence of degenerative joint disease of the right hip, there is no competent objective evidence of in-service incurrence of a right hip disability.  The Veteran's service treatment records are negative for any complaints, diagnoses, or treatment for a right hip disorder.  Further, the Veteran has not reported any symptoms of a right hip disability during military service.

Additionally, there is no competent and credible evidence of record showing a nexus between the Veteran's current right hip disability and his military service or his service-connected back disability.  There is no medical evidence of record linking the Veteran's right hip disorder to service or to his service-connected back disability.  In that regard, the only medical evidence addressing the etiology of the Veteran's right hip disability are the September 2011, February 2014, and June 2015 VA opinions, which all concluded that the Veteran's right hip disability was not related to service or to the service-connected back disability.  The examiners provided supporting explanation and rationale for their conclusions, explaining that the right hip disability was likely age-related and that there was no evidence to support a link between the hip disability and the service-connected back disability.  

Although arthritis is a chronic disease and may be found to be service-connected when there is evidence of continuity of symptomatology when the condition was noted during service, as discussed above, the evidence does not show that the Veteran experienced a right hip disability or symptoms thereof during military service.  38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker, 708 F.3d 1331.  Therefore, chronicity is not established in service, and service connection based on continuity of symptomatology is not warranted.

The Board acknowledges the Veteran's lay statements that his right hip disability was caused or aggravated by his service-connected back disability.  However, the Veteran has not been shown to have the experience, training, or education necessary to make an etiological opinion on the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of arthritis.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 , n.4 (Fed. Cir. 2007). 

Because there is no competent and probative evidence of record reflecting a diagnosed left hip disability or relating the Veteran's right hip disability to his military service or to a service-connected disability, the preponderance of the evidence is against his claims.  As such, the benefit of the doubt doctrine is inapplicable, and the claims must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Temporary Total Disability Evaluations and Extensions

In an April 2011 rating decision, the RO awarded a temporary 100 percent disability rating based on surgical or other treatment for the Veteran's service-connected lumbar spine disability, effective November 2, 2010 through January 31, 2011.  The Veteran contends that he is entitled to an extension of the convalescent period beyond January 31, 2011.

A temporary total (100 percent) disability rating for convalescence purposes will be assigned, for up to three months, without regard to other provisions of the Schedule, when it is established that treatment of a service-connected disability results in: (1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited); or 3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (2016).  Furthermore, extensions of temporary convalescent ratings, for up to three months beyond the initial three months also are available for items (1), (2), and (3) above; and approval may be obtained for extensions of one or more months, up to six months beyond the initial six-month period, for items (2) or (3).  38 C.F.R. § 4.30(b) (2016).

For purpose of applying 38 C.F.R. § 4.30(a)(1), the U. S. Court of Appeals for Veterans Claims (Court) in Felden v. West, 11 Vet. App. 427, 430 (1998) defined the term "convalescence" as indicating that "a surgical procedure had been performed that would require at least one month for the Veteran to return to a healthy state."  There is no express requirement of home confinement to meet the definition of convalescence. 

Records show that the Veteran was underwent bilateral laminectomies at L3, L4, L5, and S1; bilateral foraminotomies at L3-L4, L4-L5, and L5-S1; bilateral microdiscectomies at L3-L4 and L4-L5; posterior lumbar interbody fusion at L3-L4 and L4-L5 using allograft bone; pedicle screw instrumentation at L3, L4, L5, and S1, bilaterally; posterolateral fusion at L3-L4, L4-L5, and L5-S1, bilaterally, using locally harvested autograft and crushed cancellous allograft bone; and use of intraoperative fluoroscopic guidance and pedicle screw placement on November 2, 2010.  The discharge summary shows that the Veteran tolerated the procedure well, without complications.  The Veteran's pain was kept under control with oral medications and he was ambulatory with a front-wheeled walker.  He was directed to follow up in six weeks and was instructed not to lift, bend, stoop, or strain and to wear his brace except for while showering or sleeping.  November 15 and November 23, 2010 private treatment records note that the Veteran's subjective symptom of pain was the same after surgery, although his mobility had improved.  Review of the incision reflected redness at the drain sight, but no drainage.  The Veteran noted that he still experienced spasms on the right side of the back and in the bilateral legs.  A December 13, 2010 private treatment record  notes that the Veteran's low back pain was gone and that his right leg shooting pain had improved significantly although he had leg cramps, numbness, and tingling in his bilateral knees and toes.  He rated his pain as a 5 or 6 on a 1 to 10 scale.  Examination of the incision showed it to be clean, dry, and intact with slow healing at the top of the incision.  The Veteran's home treatments for physical therapy were renewed, and he was prescribed Baclofen.  There is no evidence of record suggesting that the Veteran's convalescent period extended beyond January 31, 2011.  

After thorough consideration of the evidence of record, the Board concludes that extension of a temporary total evaluation under 38 C.F.R. § 4.30 are not met.  The evidence does not reflect severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited).  Immobilization by cast of one major joint or more is not demonstrated.  The evidence shows that the Veteran's incision was healing well, that his low back pain was gone, that his right leg pain had improved, and that he was to continue physical therapy.  The evidence of record does not show that convalescence beyond January 30, 2011 was required.  Accordingly, further extension of the convalescent rating is not warranted.


ORDER

Entitlement to service connection for a left hip disability is denied.

Entitlement to service connection for a right hip disability, diagnosed as degenerative joint disease, is denied.

Extension of a temporary total rating for service-connected lumbar spine disability beyond January 30, 2011, pursuant to the provisions of 38 C.F.R. § 4.30, based on convalescence following the lumbar spine surgery on November 2, 2010 is denied.


REMAND

The Board regrets the delay of another remand in this case.  However, review of the VA opinions of record reflects the development conducted to be incomplete.  Although there are several VA opinions addressing whether the Veteran's peripheral neuropathy or radiculopathy of the bilateral lower extremities and gastritis were caused or aggravated by his service-connected lumbar spine disability, there are no VA opinions addressing whether these disabilities are directly related to the Veteran's active duty service.  Such opinions are pertinent in this case, as the service treatment records document numerous reports of bilateral lower extremity pain, weakness, and numbness.  Specifically, a July 1984 record reflects that the Veteran experienced pain in the legs on walking.  In May 1988 and June 1988, the Veteran stated that he experienced low back pain radiating to the right buttock then down the anterior aspect of the leg to the foot.  The May 1998 record also notes right sciatic pain with radiation on range of motion.  A February 1989 record reported low back pain radiating down the anterior and posterior aspect of both legs.  May, June, and November 1991 records document occasional tingling and radiation of pain down both legs.  June 1992 records note findings of chronic low back pain with sciatica and radiating discomfort down the right lower extremity.  An August 1996 record reported that a straight leg raising test was positive, bilaterally.  Finally, a July 1997 report of medical history documents the Veteran's reports of frequent indigestion since 1995, and notes that the Veteran treated his symptoms with antacids.

As there is evidence in the service treatment records that the Veteran experienced symptoms of bilateral leg numbness, weakness, and pain as well as frequent indigestion, VA opinions should be obtained as to whether the Veteran's gastritis or bilateral lower extremity peripheral neuropathy or radiculopathy are related to his active duty service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain new VA opinions regarding the etiology of the Veteran's current gastritis and bilateral lower extremity peripheral neuropathy and radiculopathy.  After a thorough review of the evidence in the claims file, to include the Veteran's service treatment records, the post-service treatment records, the Veteran's testimony, and his lay statements of record regarding the continuity of his symptoms, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed gastritis or right or left lower extremity neurological disability was incurred in or caused by the Veteran's active duty service.  The examiner must comment on the Veteran's service treatment records which show treatment for right and left leg radiating pain, numbness, and weakness, as well as frequent indigestion.  The VA examiner is advised that the Veteran is competent to report observable symptoms, and that the Veteran's lay statements regarding such observable symptoms should be presumed to be credible for the purposes of this examination only.  A complete rationale for all opinions must be provided.

2.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case, and provide the Veteran and his representative sufficient time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


